DETAILED ACTION
This action is responsive to claims filed 1 February 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Claims 1-36 were originally filed 1 February 2021.
The Specification, at ¶ 1, has been amended and claims 11, 12, 18-22 and 28-36 have been canceled by preliminary amendment.
Claims 1-10, 13-17 and 23-27 remain pending for examination.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1.	(Original) An apparatus to measure a wireless network comprising: 
a memory; and 
at least one processor to: 
identify information unique to a mobile device communicatively coupled to a server; 
select a benchmarking test based on the information unique to the mobile device, the benchmarking test including at least one of a first measurement test, a second measurement test or a third measurement test, the first measurement test including a default latency test, the second measurement test including measurement instructions stored on the mobile device, and the third measurement test including measurement instructions to be downloaded to the mobile device communicatively coupled to the server; and 
cause transmission of instructions to the mobile device, the instructions to perform the selected benchmarking test.

2.	(Original) The apparatus as defined in claim 1, wherein the identified information unique to the mobile device includes at least one of a user ID, a location classification, or a date and time stamp associated with the mobile device.

3.	(Original) The apparatus as defined in claim 2, wherein the measurement instructions corresponding to the third measurement test include a customized measurement package based on the at least one of the user ID, the location classification, or the date and time stamp.

4.	(Original) The apparatus as defined in claim 1, wherein the processor is to: 
validate a user profile associated with the information unique to the mobile device; and 
based on the validation, to verify the server has permission to instruct the mobile device to perform the selected benchmarking test.

5.	(Original) The apparatus as defined in claim 1, wherein the processor is to compare the identified information to a mapping table to identify which benchmarking test is to be performed for the mobile device to be determined.

6.	(Original) The apparatus as defined in claim 1, wherein the processor is to cause a location of the mobile device.

7.	(Original) The apparatus as defined in claim 6, wherein in response to determining that the mobile device is in an indoor location, the processor is to: 
determine whether the mobile device is within range of a small cell network; 
determine a cell ID of the small cell network; 
compare the cell ID to an identification database, wherein the identification database includes location information associated with cell IDs; 
determine whether the cell ID matches an entry in the identification database associated with indoor location information; and 
determine that the mobile device is in the indoor location when the cell ID matches an entry in the identification database associated with indoor location information.

8.	(Original) The apparatus as defined in claim 6, wherein in response to determining that the mobile device is in an indoor location, the processor is to: 
cause identification of receipt of an electronic communication on the mobile device, the electronic communication having location information embedded therein; and 
determine the location information is associated with the indoor location.

9.	(Original) The apparatus as defined in claim 6, wherein processor is to determine that the mobile device is in an indoor location when the mobile device performs a mobile payment.

10.	(Original) The apparatus as defined in defined in claim 1, wherein the processor is to: 
determine a download duration; 
determine a download connection identifier; 
determine a download connection type; 
determine a download status; and 
calculate a download test result based on at least one of the download duration, the download connection identifier, the download connection type, or the download status.

11-12.	(Canceled)

13.	(Original) A tangible computer readable storage medium comprising instructions that, when executed, cause a machine to at least: 
identify information unique to a mobile device communicatively coupled to a server; 
select a benchmarking test based on the information unique to the mobile device, the benchmarking test including at least one of a first measurement test, a second measurement test or a third measurement test, the first measurement test including a default latency test, the second measurement test including measurement instructions stored on the mobile device, and the third measurement test including measurement instructions to be downloaded to the mobile device communicatively coupled to the server; and 
cause transmission of instructions to the mobile device, the instructions to perform the selected benchmarking test.

14.	(Original) The storage medium as defined in claim 13, wherein the instructions, when executed, cause the machine to: identify at least one of a user ID, a location classification, or a date and time stamp associated with the mobile device to identify information unique to the mobile device.

15.	(Original) The storage medium as defined in claim 13, wherein the instructions, when executed, cause the machine to customize a measurement package based on the at least one of the user ID, the location classification, or the date and time stamp when providing the third measurement test.

16.	(Original) The storage medium as defined in claim 13, wherein the instructions, when executed, cause the machine to: 
validate a user profile associated with the information unique to the mobile device; and 
based on the validation, to verify the server has permission to instruct the mobile device to perform the selected benchmarking test.

17.	(Original) The storage medium as defined in claim 13, wherein the instructions, when executed, cause the machine to compare the identified information to a mapping table to identify which benchmarking test is to be performed for the mobile device.

18-22. (Canceled)

23.	(Original) The storage medium as defined in claim 13, wherein the instructions, when executed, cause the machine to prepare a package of customized scripts based on the selected benchmarking test.

24.	(Currently Amended) The storage medium as defined in claim 13, wherein the instructions, when executed, cause the machine to command the mobile device to perform the selected benchmarking test either instantly or at a scheduled time.

25.	(Original) A method to measure a wireless network, comprising: 
identifying, by executing instructions via at least one processor, information unique to a mobile device communicatively coupled to a server; 
selecting, by executing instructions via at least one processor, a benchmarking test based on the information unique to the mobile device, the benchmarking test including at least one of a first measurement test, a second measurement test or a third measurement test, the first measurement test including a default latency test, the second measurement test including measurement instructions stored on the mobile device, and the third measurement test including measurement instructions to be downloaded to the mobile device communicatively coupled to the server; and 
causing, by executing instructions via at least one processor, transmission of instructions to the mobile device, the instructions to perform the selected benchmarking test.

26.	(Original) The method as defined in claim 25, further including identifying at least one of a user ID, a location classification, or a date and time stamp associated with the mobile device when identifying information unique to the mobile device includes.

27.	(Original) The method as defined in claim 26, further including customizing a measurement package based on the at least one of the user ID, the location classification, or the date and time stamp when selecting the third measurement test.

28-36. (Canceled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the ordered combination of all of the features of at least independent claims 1, 13, or 25. Specifically, the prior art of record fails to disclose selecting a benchmarking test based on information unique to a mobile device in ordered combination with all the other features of at least any one of the independent claims.
Zhao et al. (US 2016/0081012, hereinafter Zhao) was found to be the closest prior art to the claimed invention. Zhao, at Figures 1-2 and associated description, discloses a network entity, such as a base station (BS), commanding user equipment (UE) to perform a test. However, Zhao does not appear to disclose the network entity choosing between a plurality of tests, and indicating which of the plurality of tests the UE is to perform, as would be required to disclose matter within the scope of the claimed invention.
Other prior art (listed below) considered pertinent likewise fails to disclose the subject matter at issue. No prior art was found for disclosing the claimed invention alone or in reasonable combination with other prior art.
Thus, at least independent claims 1, 13, and 25 are allowed over the prior art of record. Dependent claims 2-10, 14-17, 23-24, and 26-27 are likewise allowed for at least the same reasons, because they depend on claims 1, 13 or 25. Therefore, claims 1-10, 13-17, and 23-27 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao et al. (US 2016/0081012) – pertinent for the reasons provided above.
Antarkar et al. (US 2017/0034722) – Figures 4-6 and associated description disclose user equipment notifying a network of information including test preferences and the UE performs a test according to the test preferences.
Smith et al. (US 8,204,498) – Figs. 4-5 and associated description disclose a network directing user equipment to download content for a test and providing results.
Chong et al. (CN 104717670) – Abstract discloses user equipment determining a test to perform.
Klotz et al. (US 2004/0015722) – Figs. 14-20 and associated description disclose user equipment attached to a server performing a test.
Dimitrovich et al. (US 2015/0006966) – Figs. 1-3, 5-6 and associated description disclose user equipment performing cloud-based testing as directed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/Primary Examiner, Art Unit 2468